  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 1 of 14 PageID #: 1




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS

 DON PERRY, JR. AND REBECCA                            CIVIL ACTION NO.
 PERRY
                  Plaintiffs                           JUDGE
    v.                                                 MAGISTRATE JUDGE
 LEE ROY CRABTREE, JR., AND USA
 TRUCK, INC

                          Defendants

                                           COMPLAINT

       NOW INTO COURT, come plaintiffs, DON PERRY, JR. and REBECCA PERRY,

hereafter Plaintiffs, who file this Complaint seeking damages, redress and relief, as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §1332

because there is complete diversity of citizenship among all adverse parties, and because the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       2.      Venue is proper in the Eastern District of Texas pursuant to 28 U.S.C. § 1391 in

that all the relevant events, acts and omissions occurred in this judicial district, and the

defendants regularly conduct business in this district.

                                             PARTIES

Plaintiffs:

       3.      Plaintiff, Don Perry, Jr. (a/k/a Don Perry or Mr. Perry), is a resident of and

domiciled in Calcasieu Parish, Louisiana, and is a citizen of the United States of America and the

State of Louisiana.




                                                   1
  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 2 of 14 PageID #: 2




       4.      Plaintiff, Rebecca Perry (a/k/a Mrs. Perry), is a resident of and domiciled in

Calcasieu Parish, Louisiana, and is a citizen of the United States of America and the State of

Louisiana.

Defendants:

       5.      Defendant, Lee Roy Crabtree, Jr. (a/k/a Mr. Crabtree or Crabtree), is a resident

of and domiciled in the State of Ohio. Summons may be issued, as follows:

       LEE ROY CRABTREE, JR.
       848 Deephollow Ct.
       Columbus, OH 43228-5740
       Through his agent for service:
       Chairman of the Texas Transportation Commission
       125 E. 11th Street, Austin, Texas 787701

       6.      Defendant, USA Truck, Inc. (a/k/a USA TRUCK), is a Delaware corporation

with its principal business office being located at 3108 Industrial Park Road, Van Buren, AR

72956. Summons may be issued, as follows:

       USA TRUCK, INC.
       Through its registered agent for service:
       C.T. Corporation System
       1999 Bryan Street, Ste. 900
       Dallas, Texas 75201


                                             FACTS

       7.      On or about November 20, 2016, plaintiffs DON PERRY and REBECCA

PERRY were guest passengers in a vehicle owned and operated by their daughter, Courtney

Perry. The Perry vehicle was traveling eastbound on Interstate 10 (I-10) in Jefferson County and

had slowed for preceding traffic when defendant, LEE ROY CRABTREE, JR., while driving a

commercial motor vehicle; namely, a tractor/trailer 18-wheeler, approached the Perry vehicle

from the rear. Mr. Crabtree failed to safely and properly control the speed of his vehicle and

                                                   2
  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 3 of 14 PageID #: 3




failed to maintain a safe distance in relation to preceding vehicles and crashed into the rear of the

Perry vehicle. As a result of this crash, and Mr. Crabtree’s negligence, DON PERRY and

REBECCA PERRY sustained injuries and damages for which defendants are liable.

       8.      At the time of the crash, Mr. Crabtree was in the course and scope of his

employment with defendant, USA TRUCK, INC. and was operating the 18-wheeler with his

employer’s permission and consent.

       9.      At all times material hereto, defendant, Mr. Crabtree, was operating a

“commercial motor vehicle” in “interstate commerce” for his “employer,” USA Truck, Inc.,

which is a “motor carrier,” as such terms are contemplated by 49 C.F.R. §§ 383, 387, 390-399

and 49 U.S.C. §13102.

       10.     The motor vehicle crash made the basis of this suit, and the resulting injuries and

damages plaintiffs have sustained, were proximately caused by the negligent conduct, acts and/or

omissions of Mr. Crabtree in one or more of the following respects:

               a.      In failing to maintain control of the vehicle he was operating as would be
                       expected of persons of ordinary prudence in the same or similar
                       circumstances;

               b.      In failing to keep a reasonable lookout for preceding vehicles as would be
                       expected of persons of ordinary prudence in the same or similar
                       circumstances;

               c.      In failing to control the speed of his vehicle as necessary to avoid crashing
                       into the rear of the Perry vehicle;

               d.      Violating Section 545.351 of the Texas Transportation Code, such
                       violation constituting negligence per se.




                                                  3
  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 4 of 14 PageID #: 4




       Each of these acts and omissions, singularly or in combination with others, constitute

negligence which proximately caused the crash made the basis of this action and Plaintiffs’

injuries and damages.

       11.     As a direct and proximate result of the negligence, negligence per se, and

carelessness of the defendants, plaintiffs DON PERRY and REBECCA PERRY have suffered

injuries and damages, general and special, for which defendants are liable.

       12.     Plaintiff, DON PERRY, has suffered injuries including but not limited to

traumatic injuries to plaintiff’s head, neck, and back, as well as other injuries that will be evident

in plaintiff’s medical records. Because of these injuries, plaintiff has suffered damages that

include, but are not limited to, the following:

               a.       Reasonable and necessary medical expenses – past

               b.       Reasonable and necessary medical expenses – future

               c.       Loss of earnings and earning capacity – past

               d.       Loss of earnings and earning capacity – future

               e.       Physical impairment – past

               f.       Physical impairment – future

               g.       Physical pain – past

               h.       Physical pain – future

               i.       Mental anguish – past

               j.       Mental anguish – future

               k.       Other damages to be proved at trial

       13.     Plaintiff, REBECCA PERRY, has suffered injuries including but not limited to

traumatic injuries to plaintiff’s neck, back, upper and lower extremities, and other injuries that



                                                  4
  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 5 of 14 PageID #: 5




will be evident in plaintiff’s medical records. Because of these injuries, plaintiff has suffered

damages that include, but are not limited to, the following:

               a.      Reasonable and necessary medical expenses – past

               b.      Reasonable and necessary medical expenses – future

               c.      Loss of earnings and earning capacity – past

               d.      Loss of earnings and earning capacity – future

               e.      Physical impairment – past

               f.      Physical impairment – future

               g.      Physical pain – past

               h.      Physical pain – future

               i.      Mental anguish – past

               j.      Mental anguish – future

               k.      Other damages to be proved at trial

                             CLAIMS AND CAUSES OF ACTION

                                                I.
                                           Negligence
                                     (Against All Defendants)

       14.     Plaintiffs reallege all preceding allegations in support of this cause of action.

       15.     Plaintiffs sustained injuries and damages because of defendant, LEE ROY

CRABTREE, JR.’s negligence in that defendant:

               a.      Failed, at all times material hereto, to maintain a safe speed,
                       commensurate with traffic conditions;

               b.      Failed, at all times material hereto, to maintain a safe distance between the
                       vehicle he was operating and the preceding vehicle (the Perry vehicle);

               c.      Failed, at all times material hereto, to pay attention to the road ahead;

                                                  5
  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 6 of 14 PageID #: 6




               d.     Failed, at all times material hereto, to exercise reasonable and due caution,
                      as expected of drivers of ordinary and reasonable prudence driving in the
                      same or similar traffic conditions;

               e.     Failed, at all times material hereto, to operate his vehicle in a reasonably
                      safe and prudent manner;

               f.     Violation of one or more sections of the Texas Transportation Code
                      including but not limited to Section 545.351;

               g.     Other acts and/or omissions of negligence.

       16.     Defendants owed a duty consistent with the foregoing and breached those duties.

These breaches were both the cause in fact and proximate cause of Plaintiffs’ injuries and

damages. As a result of Defendants’ negligence, Plaintiffs have suffered severe injuries and

damages for which Defendants are liable to Plaintiffs.

                                                 II.

                                           Negligence
                                     (Against All Defendants)

       17.     Plaintiff reallege all preceding allegations in support of this cause of action.

       18.     Plaintiffs sustained injuries and damages because of defendant, USA TRUCK,

INC.’s negligence in that defendant:

               a.     Failed to adequately and properly supervise its employee, Lee Roy
                      Crabtree, Jr.;

               b.     Failed to properly train its employee, Lee Roy Crabtree, Jr.;

               c.     Failed to enact and enforce safe practices, policies and procedures that, if
                      followed by Lee Roy Crabtree, Jr., would have avoided this crash;

               d.     Negligently entrusting a vehicle to an incompetent and/or reckless driver;

               e.     Other acts and/or omissions of negligence.

                                                  6
  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 7 of 14 PageID #: 7




        19.    Defendants owed a duty consistent with the foregoing and breached those duties.

These breaches were both the cause in fact and proximate cause of Plaintiffs’ injuries and

damages. As a result of Defendants’ negligence, Plaintiffs have suffered severe injuries and

damages for which Defendants are liable to Plaintiffs.

                                                III.

                                        Negligence Per Se
                                     (Against All Defendants)

        20.    Plaintiffs reallege all preceding allegations in support of this cause of action.

        21.    Defendants’ conduct constitutes a violation of one or more sections of the Texas

Transportation Code including but not limited to Section 545.351.

        22.    Defendant, LEE ROY CRABTREE, JR., operated a vehicle at a speed greater

than is reasonable and prudent under the circumstances then existing.

        23.    Defendant, LEE ROY CRABTREE, JR., operated a vehicle at a speed greater

than is reasonable and prudent under the conditions and having regard for actual and potential

hazards then existing; and failed to control the speed of his vehicle as necessary to avoid

colliding with another person or vehicle that is on or entering the highway in compliance with

law and the duty of each person to use due care.

        24.    Plaintiffs are members of the class of persons that the Texas Transportation Code

was designed to protect. Defendants’ breaches of duties arising under the Texas Transportation

Code caused Plaintiffs’ injuries and damages and, therefore, Defendants are liable to the

Plaintiffs.




                                                   7
  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 8 of 14 PageID #: 8




                                                IV.

             Respondeat Superior, Vicarious and/or Statutory Employer Liability
                         (Against defendant, USA TRUCK, INC.)

       25.     Plaintiffs reallege all preceding allegations in support of this cause of action.

       26.     At all times material hereto, Defendant Crabtree was in the course and scope of

his employment with USA TRUCK, INC. Crabtree was acting in furtherance of a mission for

USA TRUCK, INC.’s benefit and subject to USA TRUCK, INC.’s supervision and control.

       27.     At all times material hereto, Defendant Crabtree, was operating the vehicle with

the permission and consent of USA TRUCK, INC.

       28.     USA TRUCK, INC. is vicariously liable for the negligence of its employee, LEE

ROY CRABTREE, JR. under the doctrine of respondeat superior liability. Further, all acts

and/or omissions of negligence of Crabtree are imputed to USA TRUCK, INC.

       29.     At all times material hereto, LEE ROY CRABTREE, JR. was the statutory

employee of USA TRUCK, INC. under applicable federal laws and regulations (including 49

U.S.C. §14102 and 49 C.F.R. §390.5) such that USA TRUCK, INC. is vicariously liable for the

negligent acts and/or omissions attributable to its driver and employee, Crabtree.

       30.     USA TRUCK, INC. is, therefore, liable to Plaintiffs for all injuries and damages

caused by LEE ROY CRABTREE, JR.

                                                 V.

                                           Agency
                            (Against Defendant, USA TRUCK, INC.)

       31.     Plaintiffs reallege all preceding allegations in support of this cause of action.

                                                 8
  Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 9 of 14 PageID #: 9




       32.     At and during the time of the acts and/or omissions of negligence complained of

herein, any acts and/or omissions committed or attributable to an agent, representative or

employee of defendant, USA TRUCK, INC., occurred within the scope of the actual or apparent

authority of such person on behalf of USA TRUCK, INC.

       33.     More specifically, at all times material hereto, LEE ROY CRABTREE, JR. was

acting as an agent, representative and/or employee of USA TRUCK, INC. and his conduct was

within the scope of his actual or apparent authority on behalf of USA TRUCK, INC.

       34.     Therefore, USA TRUCK, INC. is liable to Plaintiffs for the acts and/or omissions

of LEE ROY CRABTREE, JR. by virtue of his agency.

                                                VI.

                                       Negligent Hiring
                            (Against Defendant, USA TRUCK, INC.)

       35.     Plaintiffs reallege all preceding allegations in support of this cause of action.

       36.     Plaintiffs sustained injuries and damages as a proximate result of Defendant’s

negligent hiring and/or retention of LEE ROY CRABTREE, JR. because of Defendant’s:

               a.     Failure to conduct a reasonable and adequate interview and investigation
                      of Crabtree as a potential employee and, more particularly, as a
                      commercial driver;

               b.     Failure to conduct a proper employment and background check;

               c.     Failure to properly investigate and vet Crabtree’s training and background
                      prior to hiring, and thereafter;

               d.     Failure to adopt, enact and enforce reasonable, adequate and proper
                      practices, policies and procedures regarding the interview and



                                                 9
Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 10 of 14 PageID #: 10




                      investigation of potential employees and, more particularly, those who
                      will be driving commercial motor vehicles on the highways of Texas;

               e.     Failure to adopt, enact and enforce reasonable, adequate and proper
                      practices, policies and procedures regarding the post-hiring retention of
                      employees who are driving commercial motor vehicles on the highways of
                      Texas;

               f.     Other acts and/or omissions of negligence as may be revealed through
                      discovery and as may be proved at trial.

                                                VII.

                                      Negligent Training
                            (Against Defendant, USA TRUCK, INC.)

      37.      Plaintiffs reallege all preceding allegations in support of this cause of action.

      38.      Plaintiffs sustained injuries and damages as a proximate result of Defendant’s

negligent training hiring and/or retention of LEE ROY CRABTREE, JR. because of

Defendant’s:

               a.     Failure to explain and demonstrate its safety policies and procedures to
                      Crabtree;

               b.     Failure to provide the necessary training to Crabtree regarding driving this
                      vehicle, vehicle safety, safety classes, how to properly and safely drive the
                      vehicle, the proper method to maintain a vehicle, the proper way and the
                      necessity of keeping the vehicle clean and in proper working order, and in
                      all matters regarding the proper and safe operation of a vehicle and the
                      maintenance of a vehicle in various situations;

               c.     Failure to properly train its drivers regarding all aspects of driver safety;

               d.     Failure to train its employees, including Crabtree, regarding safe and
                      proper operation of a vehicle such as a person and/or company of ordinary
                      care would have done in the same or similar circumstances;




                                                 10
Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 11 of 14 PageID #: 11




               e.     Failure to provide and/or require regular follow-up driver education and
                      training;

               f.     Other acts and/or omissions of negligence as may be revealed through
                      discovery and as may be proved at trial.
                                               VIII.

                       Negligent Supervision, Retention, and Monitoring
                           (Against Defendant USA TRUCK, INC.)

      39.      Plaintiffs reallege all preceding allegations in support of this cause of action.

      40.      Plaintiffs sustained injuries and damages as a proximate result of Defendant’s

negligent supervision, retention, and monitoring of LEE ROY CRABTREE, JR. because of

Defendant’s:

               a.     Failure to monitor Crabtree to make sure that he was complying with
                      policies and procedures;

               b.     Failure to interview and test Crabtreee to make sure he had read, and was
                      familiar with, understood, and followed the company policies and
                      procedures;

               c.     Failure to implement proper policies and procedures for its employees,
                      including Crabtree, regarding driver safety and vehicle safety;

               d.     Failure to document and make a determination regarding fault in the
                      accident made the basis of this suit;

               e.     Failure to supervise Crabtree to ensure that he was keeping the vehicle
                      properly maintained;

               f.     Other acts and/or omissions of negligence as may be revealed through
                      discovery and as may be proved at trial.




                                                 11
Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 12 of 14 PageID #: 12




                                                IX.

                                     Negligent Entrustment
                            (Against Defendant USA TRUCK, INC.)

       41.     Plaintiffs reallege all preceding allegations in support of this cause of action.

       42.     Plaintiffs sustained injuries and damages as a proximate result of Defendant’s

negligent entrustment of the commercial vehicle to LEE ROY CRABTREE, JR. because

Defendant provided a commercial motor vehicle and/or authority to Crabtree, who was not

properly trained and did not have the proper driver education, background, training, skills,

practices or experience to safely operate the vehicle, and who was an incompetent and/or

reckless driver.

                                                 X.

                                            Damages
                                     (Against All Defendants)

       43.     Plaintiffs reallege all preceding allegations in support of this cause of action.

       44.     Plaintiffs, DON PERRY and REBECCA PERRY, individually, seek to recover

the damages each has suffered as a result of this crash and that were proximately caused by the

Defendants’ negligence, which damages include but are not limited to:

              a.      Pain and suffering – past and future;

              b.      Mental anguish – past and future;

              c.      Loss of wages and earning capacity – past and future;

              d.      Medical and related expenses – past and future;

              e.      All injuries and damages described in the foregoing sections of this
                      Complaint;



                                                 12
Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 13 of 14 PageID #: 13




               f.      Injuries and damages that will be proved at trial.

       45.     At all times relevant hereto, DON PERRY and REBECCA PERRY, have been

legally married, and have each suffered past and will continue to suffer future loss of consortium

and household services, as well as damage to their marital relationship, including loss of

affection, solace, comfort, companionship, society, assistance, emotional support, love and

felicity necessary to a successful marriage. This is attributable to the injures each have suffered

as a result of this crash and the Defendants’ negligence. Therefore, DON PERRY and

REBECCA PERRY are both entitled to recover such damages from Defendants.

                                           Jury Demand

       46.     Plaintiffs request that this case be decided by a jury as allowed by FRCP 38.

                                         Prayer for Relief

       47.     As a result of Defendants’ acts and/or omissions, and negligence, Plaintiffs

sustained injuries and damages, for which Defendants are liable and for which Plaintiffs are

legally entitled to recover. Plaintiffs pray for relief and judgment against Defendants for their

injuries and actual damages set forth herein, all punitive/exemplary damages that are warranted

under the facts and law, pre-judgment and post-judgment interest at the legally applicable rate,

costs of court, and any such other and further relief to which Plaintiffs are entitled and/or as the

Court may deem just and proper.




                                                 13
Case 1:18-cv-00552-MAC Document 1 Filed 10/24/18 Page 14 of 14 PageID #: 14




                                  BY ATTORNEYS:

                                  /s/Ronald C. Richard
                                  Ronald C. Richard (TEXAS BAR #: 24080077)
                                  RICHARD LAW FIRM, L.L.C.
                                  One Lakeshore Drive, Suite 120
                                  Lake Charles, LA 70629
                                  Tel.: (337) 494-1900
                                  Fax: (337) 494-1793
                                  Email: ron@richardlawfirm.com
                                  Attorney for Plaintiffs, Don Perry, Jr. and Rebecca
                                  Perry

                                  AND


                                  /s/Steven P. Lemoine
                                  Steven P. Lemoine (LA BAR #: 20269)
                                  ROBERT H. SCHMOLKE, APLC
                                  9191 Siegen Lane, Bldg. 4-B
                                  Baton Rouge, LA 70810
                                  Tel.: (225) 292-1717
                                  Fax: (225) 292-1727
                                  Email: steve@schmolkelaw.com
                                  Lead Attorney for Plaintiffs, Don Perry, Jr. and
                                  Rebecca Perry




                                    14
